EXHIBIT 10.10

 

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT dated as of this 1st day of December, 2004, among New York
Community Bancorp, Inc., a corporation organized under the laws of Delaware (the
“Holding Company”), New York Community Bank, a New York State chartered savings
bank (the “Bank”), and Joseph L. Mancino (the “Consultant”).

 

WHEREAS, Consultant is currently employed as Co-Chairman of the Board of
Directors of the Holding Company and the Bank and Chief Executive Officer of the
Roslyn Savings Division of the Bank;

 

WHEREAS, in connection with Consultant’s termination of employment with and
simultaneous retirement from the Bank, he has executed a Release, dated December
1, 2004 (the “Release”); and

 

WHEREAS, Consultant has agreed to provide the Holding Company and the Bank with
consulting services following the termination of Consultant’s employment with
and simultaneous retirement from the Bank and to extend Consultant’s existing
noncompetition agreement referred to below;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual commitments
contained in this Agreement, the parties hereto agree as follows:

 

1.  Consulting Period

 

The period during which Consultant is providing the consulting services
described below (the “Consulting Period”) shall commence on the next business
day after the termination of the Consultant’s employment with and simultaneous
retirement from the Bank and shall continue for a period of twenty-four (24)
months thereafter. However, the Consulting Period may be terminated as provided
below. In addition, if the Release does not become effective or if it is revoked
in accordance with its terms, this Agreement will terminate automatically and no
party will have any liability or obligations under this Agreement.

 

2.  Consulting Services

 

During the Consulting Period, Consultant shall perform services for the Holding
Company and the Bank with respect to the Roslyn Savings Division. Consultant may
perform the consulting services at the offices of the Holding Company or the
Bank, from his home or from any other mutually agreed upon location.

 

The Holding Company and the Bank shall make good faith attempts to schedule any
consulting services so as not to interfere unreasonably with Consultant’s other
business activities. Consultant shall not be required to provide more than 10
hours per month in providing such consulting services, unless otherwise mutually
agreed by the parties. It is understood that Consultant shall be an independent
contractor and not an employee and that, subject to Consultant’s noncompetition
agreement referred to below, Consultant may be engaged in employment for other
persons and that Consultant may render consulting services for other persons
during the Consulting Period.

 

3.  Amendment to Noncompetition Agreement

 

The Noncompetition Agreement, dated as of June 27, 2003, among the Holding
Company (for itself and as successor to Roslyn Bancorp, Inc.), the Bank (as
successor to The Roslyn Savings Bank), and the Consultant (the “Noncompetition
Agreement”) is hereby amended to extend the covenant for one additional year by
changing the reference in Section 4(a) thereof from “the sixty (60) month
period” to “the seventy-two (72) month period.” The Noncompetition Agreement, as
amended by the preceding sentence, is hereby affirmed and remains in full force
and effect.

 

4.  Fees and Expenses

 

As consideration for the amendment to the Noncompetition Agreement and as
compensation for the Consulting Services, the Bank shall pay Consultant a
monthly consulting fee at the rate of $16,666 per month. The monthly consulting
fee shall be payable within ten (10) days after the end of each month in the
Consulting Period.



--------------------------------------------------------------------------------

Consultant shall be responsible for the payment of applicable taxes levied or
based upon the fees payable to Consultant hereunder including, but not limited
to, federal, state and local income taxes.

 

Consultant shall be entitled to reimbursement for all reasonable out-of-pocket
expenses necessarily incurred in the performance of the consulting services,
upon submission and approval of written statements and bills in accordance with
the expense reimbursement policies of the Bank as in effect from time to time.

 

5.  Termination

 

The Holding Company and the Bank may terminate the Consulting Period and this
Agreement for “Cause” (as defined below) at any time. In the event of any such
termination, the only obligation of the Holding Company and the Bank will be to
pay Consultant any accrued but unpaid monthly consulting fees and expenses due
to Consultant through the last day Consultant performs services hereunder. The
Holding Company and the Bank may terminate the Consulting Period and this
Agreement without Cause upon providing thirty (30) days’ prior written notice to
Consultant, and in such event the Holding Company and the Bank shall pay
Consultant the monthly consulting fees through the scheduled end of the
Consulting Period (as if the early termination had not occurred), as well as any
accrued but unpaid consulting fees and expenses.

 

Consultant may terminate the Consulting Period and this Agreement for any reason
upon thirty (30) days’ prior written notice to the Holding Company and the Bank.
Upon such termination, the only obligation of the Holding Company and the Bank
will be to pay Consultant any accrued but unpaid monthly consulting fees and
expenses due to Consultant through the last day Consultant performs services
hereunder. In the event of Consultant’s death, the Holding Company and the Bank
shall be entitled to terminate this Agreement, in which case the only obligation
of the Holding Company and the Bank will be to pay Consultant the monthly
consulting fees through the scheduled end of the Consulting Period (as if the
early termination had not occurred), as well as any accrued but unpaid expenses.

 

As used herein, “Cause” shall mean (i) willful engagement by Consultant (in
connection with the consulting services provided hereunder) in illegal conduct
or gross misconduct causing, in either case, material and demonstrable injury to
the property or business of the Holding Company or the Bank or (ii) the
conviction of Consultant, or the entry of a plea of guilty or nolo contendere by
Consultant to any felony.

 

The amount payable under the applicable paragraph of this Section 5 shall be
payable to Consultant (or his estate, as the case may be) in a lump sum within
ten (10) days of termination of the Consulting Period.

 

6.  Entire Agreement; Modification

 

This Agreement contains the entire agreement between Consultant, the Holding
Company and the Bank with respect to Consultant’s consulting arrangements with
the Holding Company and/or the Bank and it is the complete, final and exclusive
embodiment of our agreement with regard to the subject matter hereof. It is
entered into without reliance on any promise or representation, other than those
expressly contained herein, and it cannot be amended except in writing signed by
both parties.

 

In case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect the other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. Furthermore,
if any of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with applicable law.

 

7.  Notices

 

For purposes of this Agreement, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, to the parties at the
following addresses or such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.



--------------------------------------------------------------------------------

8.  Miscellaneous

 

If any party should waive any breach of any provisions of this Agreement, such
party shall not thereby be deemed to have waived any proceeding or succeeding
breach of the same or any other provision of this Agreement. This Agreement and
any rights or obligations hereunder may be assigned by the Holding Company and
the Bank to any successor in interest to the business of the Holding Company or
the Bank. This Agreement may not be assigned by Consultant. The headings of the
sections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part of this Agreement nor to affect the meaning thereof.

 

9.  Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

 

10.  Required Provisions.

 

Any payments made pursuant to this Agreement are subject to and conditioned upon
compliance with 12 U.S.C. §1828(k) and any rules and regulations promulgated
thereunder, including 12 C.F.R. Part 359.

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New York Community Bancorp, Inc. and New York Community Bank
have caused this Agreement to be executed and its seal to be affixed hereunto by
its duly authorized officer and its directors, and Consultant has signed this
Agreement, in each case on the date set forth on the first page hereof.

 

 

ATTEST:

  NEW YORK COMMUNITY BANCORP, INC.

/s/ R. Patrick Quinn

  By:   /s/ Joseph R. Ficalora

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Joseph R. Ficalora

ATTEST:

  NEW YORK COMMUNITY BANK

/s/ R. Patrick Quinn

  By:   /s/ Joseph R. Ficalora

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Joseph R. Ficalora

WITNESS:

  CONSULTANT

/s/ R. Patrick Quinn

  By:   /s/ Joseph L. Mancino

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Joseph L. Mancino

 

 